                         UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                               No. 5:07-CR-00117-BR

UNITED STATES OF AMERICA            )
                                    )
            v.                      )                ORDER
                                    )
MICHAEL A. LOMAS                    )
____________________________________)


       This matter is before the court on defendant’s motion for compassionate release pursuant

to 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the First Step Act of 2018, based on his age,

multiple serious health conditions, the COVID-19 pandemic, and the length of time he has been

incarcerated. (DE # 604.) He requests that his term of imprisonment be reduced to time served

and home confinement be added as a special condition of his supervised release term. (Id. at 1.)

The government filed a response stating, in relevant part, it “does not oppose his motion and

concurs with his request to serve the remainder of his sentence in home confinement with his

daughter under the supervision of the United States Probation Office for the Eastern District of

Washington.” (DE # 609, at 1.)

       For the reasons stated in defendant’s motion and the government’s response, defendant’s

motion is ALLOWED. Defendant’s sentence of imprisonment as reflected in the judgment dated

9 May 2008 is REDUCED to time served. Defendant’s conditions of supervision in that

judgment are MODIFIED by the addition of the following:

       The defendant shall abide by all conditions and terms of the home detention
       program for a period of three years. The defendant shall reside with his daughter
       in the Eastern District of Washington. The defendant shall be restricted to his
       residence at all times except for pre-approved and scheduled absences for
       employment, education, religious activities, treatment, attorney visits, court
       appearances, court obligations or other activities as approved by the probation



          Case 5:07-cr-00117-BR Document 616 Filed 03/01/21 Page 1 of 2
       officer.

All other provisions of the judgment dated 9 May 2008 and the restitution order dated 8 October

2008 shall remain in effect.

       If defendant is able provide his own transportation, the Bureau of Prisons shall release

him immediately or as soon as such transportation is available. Otherwise, the Bureau of Prisons

may delay defendant’s release up to 14 days for quarantine and/or administrative reasons.

       This 1 March 2021.




                                     __________________________________
                                               W. Earl Britt
                                               Senior U.S. District Judge




                                                2

          Case 5:07-cr-00117-BR Document 616 Filed 03/01/21 Page 2 of 2
